Exhibit 10.1


SECOND AMENDMENT TO EXECUTIVE
CONSULTING AGREEMENT




THIS SECOND AMENDMENT TO EXECUTIVE CONSULTING AGREEMENT is entered into by and
between Akorn, Inc. (hereinafter “Company”) and Raj Rai (hereinafter
“Consultant”) effective December 8, 2010.
 
RECITALS


Company is a corporation doing business in the State of Illinois.
 
Company and Consultant are parties to an Executive Consulting Agreement
effective June, 8, 2009 and amended effective December 8, 2009 (“Executive
Consulting Agreement”) and desire to amend certain provisions as follows:
 
 
AGREEMENT


In consideration of the promises and of the mutual covenants contained herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:
 
A.           This Second Amendment is effective December 8, 2010, and shall
remain in effect for twenty-four months until it expires on December 7, 2012,
and thereafter shall automatically renew for one twelve month term unless
written notice of non-renewal is provided by either party to the other not less
than one hundred twenty days prior to expiration.
 
B.           Paragraph 4 of the Executive Consulting Agreement shall be modified
to reflect the following:
 
4.  Compensation.  Company shall, effective June 8, 2010, and for the full term
and any renewal term of this Executive Consulting Agreement, pay
Consultant  Forty-One Thousand Six Hundred Sixty-Six and 66/00 Dollars
($41,666.66) per month for services performed pursuant to this Executive
Consulting Agreement.  Additionally, beginning in 2011, Consultant shall be
eligible for an annual target bonus equal to 100% of Consultant’s annual
compensation, as approved by the Company’s Board of Directors (“Bonus Amount”).
The payments shall be made through the term of this Executive Consulting
Agreement unless this Executive Consulting Agreement is terminated by Company
for Good Cause (as defined herein).
 
C.           If, during the term or any renewal term of this Executive
Consulting Agreement, this agreement shall be terminated within ninety (90) days
prior to or twelve (12) months following a Change in Control (as defined
herein), Consultant then shall be entitled to the following compensation and
benefits:
 
 
 

--------------------------------------------------------------------------------

 
 
i. If this Executive Consulting Agreement is terminated (a) by the Company for
Good Cause, (b) due to Consultant’s Disability or death, (c) due to Consultant’s
retirement, or (iv) by Consultant for any other than for Good Reason (as defined
herein), the Company shall pay to Consultant accrued Compensation.


ii.   If this Executive Consulting Agreement is terminated by the Company
without Good Cause, or by the Consultant for Good Reason, Consultant shall be
entitled to the following:


                (a) the Company shall pay Consultant all accrued Compensation
and a pro-rata Bonus Amount;


                (b) the Company shall pay Consultant as a liquidated sum in lieu
of any further compensation for periods subsequent to the termination date, an
amount in cash equal to three (3) times the sum of  Compensation and Bonus
Amount;
 
                (c) the restrictions on any outstanding incentive awards
(including restricted stock and granted performance shares or units) granted to
Consultant under the Company’s stock option and other stock incentive plans or
under any other incentive plan or arrangement shall lapse and such incentive
award shall become 100% vested, all stock options and stock appreciation rights
granted to Consultant shall become immediately exercisable and shall become 100%
vested and all performance units granted to Consultant shall become 100% vested.
 
(iii) The amounts provided for in this Section C shall be paid in a single lump
sum cash payment within thirty (30) days, or as soon as administratively
practicable, after the termination date (but in no event later than March 15th
of the following calendar year), and shall be subject to all applicable tax and
other withholdings.


(iv)  In the event that any payment or benefit received or to be received by
Consultant in connection with Consultant’s Separation from Service with the
Company (collectively, the “Severance Parachute Payments”) would (i) constitute
a parachute payment within the meaning of Section 280G of the Code or any
similar or successor provision to 280G and (ii) but for this Section 4, be
subject to the excise tax imposed by Section 4999 of the Code or any similar or
successor provision to Section 4999 (the “Excise Tax”), then such Severance
Parachute Payments shall be reduced to the largest amount which would result in
no portion of the Severance Parachute Payments being subject to the Excise Tax.
In the event any reduction of benefits is required pursuant to this Agreement,
Consultant shall be allowed to choose which benefits hereunder are reduced
(e.g., reduction first from the Severance Payment, then from the vesting
acceleration). Any determination as to whether a reduction is required under
this Agreement and as to the amount of such reduction shall be made in writing
by the independent public accountants appointed for this purpose by the Company
(the “Accountants”) prior to, or immediately following, the Change of Control,
whose determinations shall be conclusive and binding upon Consultant and the
Company for all purposes. If the Internal Revenue Service (the “IRS”) determines
that these Parachute Payments are subject to the Excise Tax, then the Company or
any related corporation, as their exclusive remedy, shall seek to enforce the
provisions of this Section hereof. Such enforcement of this Section shall be the
only remedy, under any and all applicable state and federal laws or otherwise,
for Consultant’s failure to reduce the Severance Parachute Payments so that no
portion thereof is subject to the Excise Tax. The Company or related corporation
shall reduce the Severance Parachute Payments in accordance with this Section
only upon written notice by the Accountants indicating the amount of such
reduction, if any. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)  The Consultant shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Consultant in any subsequent employment.


(vi) Notwithstanding anything to the contrary contained in this Agreement,
payment of the amounts specified in Section C hereof is conditional upon
Consultant reasonably cooperating with the Company in connection with all
matters relating to Consultant’s assisting the Company as reasonably requested
in transitioning Consultant’s responsibilities to Consultant’s replacement;
provided that Consultant shall not be required to perform any duties or take any
action that would constitute Good Reason.


(vii)  For purposes of this agreement, Change in Control shall mean (a) An
acquisition (other than directly from the Company) of any voting securities of
the Company (the “Voting Securities”) by any Person (as the term “person” is
used for purposes of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) immediately after which such Person has Beneficial
Ownership (as the term “beneficial ownership” is defined under Rule 13d-3
promulgated under the 1934 Act) of forty percent (40%) or more of the combined
voting power of the Company’s then outstanding Voting Securities;(b) the
individuals who, as of the date hereof, are members of the Board (the “Incumbent
Board”), cease for any reason to constitute at least a majority of the Board;
provided, that if the appointment, election or nomination for election by the
Company’s shareholders of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered a member of the Incumbent Board; and provided, further,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; (c) the consummation of a merger, consolidation or reorganization
involving the Company, unless the shareholders of the Company immediately before
such merger, consolidation or reorganization own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least
sixty percent (60%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization; (d) the consummation of an agreement
for the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary); and
(e)  notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Voting
Securities of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
 
 

--------------------------------------------------------------------------------

 
 
(viii) For purposes of this Executive Consulting Agreement, Company has “Good
Cause” to terminate, effective immediately, this Executive Consulting Agreement
when (a) Consultant fails or refuses to faithfully and diligently provide
services pursuant to this Executive Consulting Agreement; (b) Consultant fails
or refuses to comply with the policies, standards and/or rules of Company which
from time-to-time may be established;  (c) Consultant fails or refuses to act in
accordance with any lawful direction or order of Company; (d) it is determined
that Consultant has conducted himself in an unprofessional, unethical, illegal
or fraudulent manner, or has acted in a manner detrimental to the reputation,
character or standing of Company; including, but not limited to, theft or
misappropriation of Company’s assets, engaging in unlawful discriminatory or
harassing conduct, working while under the influence of alcohol or illegal
drugs, the filing of false expense or related reports, or being convicted of any
felony or a misdemeanor involving moral turpitude; or  (e) Consultant violates
any term or condition of this Executive Consulting Agreement.
 
(ix)  For purposes of this agreement, “Good Reason” means the occurrence of one
of the following without Consultant’s express written consent (a) a significant
reduction of Consultant’s duties, position or responsibilities, or
Consultant’s  removal from such position and responsibilities, unless
Consultant’s is offered a comparable position (i.e., a position of equal or
greater organizational level, duties, authority, compensation, title and
status); (b) a reduction by the Company in Consultant’s compensation (including
Bonus Amount) as in effect immediately prior to such reduction; (c) Consultant
is requested to relocate more than 50 miles; or (d) the failure of the Company
to obtain the assumption of this Executive Consulting Agreement.


D.           This Second Amendment may be executed in counterparts and, if so
executed, each such counterpart shall have the force and effect of an
original.  A facsimile signature shall have the same force and effect as an
original signature.
 
E.           Except as provided herein, all provisions, terms and conditions of
the original Executive Consulting Agreement shall remain in full force and
effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties have executed this Second Amendment as of the
date set forth above.
 


Dated:  December __, 2010
____________________________________
   
Raj Rai
 








 
Akorn, Inc.
   
Dated:  December __, 2010
By:_________________________________
     
Title:_______________________________